             Case 2:20-cv-01090-TSZ Document 17 Filed 07/26/21 Page 1 of 1




 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6

 7        SHARON DAVIS,

 8                              Plaintiff,
                                                        C20-1090 TSZ
 9            v.
                                                        MINUTE ORDER
10        SAFEWAY INC.,

11                              Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     Having reviewed the parties’ responses, docket nos. 15 & 16, to the Court’s
14 order to show   cause why this case cannot be transferred to the Eastern District of
   Washington, docket no. 13, and for the convenience of non-party witnesses and in the
15 interest of justice, this case is hereby TRANSFERRED to the District Court for the
   Eastern District of Washington, pursuant to the consent of the parties. See 28 U.S.C.
16 § 1404(a); and

17        (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record, immediately TRANSFER this matter to the Eastern District of Washington, and
18 administratively CLOSE this case.
           Dated this 26th day of July, 2021.
19

20                                                  Ravi Subramanian
                                                    Clerk
21
                                                    s/Gail Glass
22                                                  Deputy Clerk
23

     MINUTE ORDER - 1
